             IN THE UNITED STATES COURT FOR THE DISTRICT OF UTAH
                                    NORTHERN DIVISION




 TAMMY C.,
        Plaintiff,                                       ORDER ADOPTING REPORT
                                                         AND RECOMMENDATION


                vs.


 ANDREW M. SAUL,                                         Case No. 1:17-CV-137-DB-CMR
        Defendant.




       Before the Court is the Report and Recommendation issued by United States Magistrate

Judge Cecilia M. Romero on September 11, 2019, recommending that this court affirm the

Administrative Law Judge’s denial of Plaintiff’s claims for disability benefits. (Dkt. No. 36,

Report and Recommendation.)

       The parties were notified of their right to file objections to the Report and

Recommendation within fourteen days after receiving it. Neither party has filed such an

objection.

       Having reviewed all relevant materials, including the reasoning set forth in the


                                                 1
Magistrate Judge’s Report and Recommendation, the Court adopts the recommendation of

magistrate judge. The Court concludes that the ALJ’s decision is supported by substantial

evidence and the correct legal standards were applied. Accordingly, the Commissioner’s

decision denying Plaintiff’s claims for disability benefits is affirmed.

       Therefore, the Court ORDERS as follows:

       1.      The Court ADOPTS the Report and Recommendation of the magistrate judge and

               and AFFIRMS the Commissioner’s decision denying Plaintiff’s claims for

               disability benefits; and

       2.      Plaintiff’s Complaint is DISMISSED with prejudice.

       Dated this 4th day of October, 2019.



                                              __________________________________
                                              Dee Benson
                                              United States District Judge




                                                  2
